Citation Nr: 1401282	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to post-operative residuals of a right knee injury with associated osteoarthritis.

2.  Entitlement to service connection for a left knee disability, to include as secondary to post-operative residuals of a right knee injury with associated osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Veteran testified at the RO before the undersigned, who was authorized to conduct a hearing on the appeal.  A transcript (Tr.) of the proceeding is of record.  

In May 2011, the Board remanded the Veteran's service-connection claims for additional evidentiary development.  Unfortunately, that development is not yet complete and the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran, in written statements and testimony before the Board, contends that the chronic pain and related symptoms associated with his service-connected right knee have caused him to favor that joint, thereby increasing the strain on his low back and left knee.  See Board Hearing Tr. at 5.  Consequently, he asserts that these other joints have become permanently impaired over time and that service connection is warranted for his ensuing low back and left knee disabilities.  Before the Board may assess the merits of the Veteran's low back and left knee claims, however, further development is needed.  See 38 C.F.R. § 19.9 (2013).

I.  Addendum Opinion

The Board previously remanded the Veteran's claims for a VA examination, which was conducted in June 2011 and yielded a negative nexus opinion with respect to both issues.  Significantly, however, the examining VA clinician limited his opinion to whether the Veteran's current low back and left knee disabilities - diagnosed as chronic lumbosacral strain and left knee strain, respectively - had been directly caused or aggravated by his period of active military service.  See June 23, 2011, VA Examination Report, p. 2.  As such, the VA examiner declined to comment on the crucial question of whether either diagnosis was etiologically related to the Veteran's service-connected right knee disability, identified as post-operative residuals of a right knee injury, with associated osteoarthritis.  

Without addressing this secondary theory of entitlement, the examiner's negative nexus opinion fails to describe the Veteran's low back and left knee symptomatology in sufficient detail to decide his service-connection claims.  It follows that the examiner's June 2011 opinion is not yet adequate for rating purposes and that an addendum opinion is therefore needed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy). 

Indeed, such additional development, while regrettable insofar as delaying a decision in this appeal, is essential to ensure compliance with the Board's prior remand, most notably its request for an opinion addressing whether any current low back or left knee disability is etiologically related to the right knee disability for which service connection has been established.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the directives contained therein).  



II.  Private and VA Medical Records

The Veteran testified at his December 2010 Board hearing that he received ongoing treatment for his lumbar spine from a private chiropractor, "Dr. J.H."  See Board Hearing Tr. at 3.  Moreover, a written statement from that clinician confirms that he has treated the Veteran for low back pain and related symptoms since July 12, 1996.  See September 28, 2005, Statement from Dr. J.H. (received on April 11, 2006).  However, the only treatment records from Dr. J.H. that have been associated with the Veteran's claims file are dated December 28, 2010.  As it therefore appears that additional treatment records from that clinician may be outstanding, and as the appeal is already being remanded on other grounds, reasonable efforts to obtain to such records should be undertaken.  

Reasonable efforts should also be undertaken to obtain any outstanding records from another private clinician, "Dr. N.T.M." of Orthopaedic Surgeons, LLC, who operated on the Veteran's right knee on December 26, 2002.  See January 22, 2003, Statement from Dr. N.T.M.  Such efforts are warranted in light of the Veteran's testimony that he was likely "going to end up going back to [Dr. N.T.M.], the one that [performed] the [right knee] surgery."  See Board Hearing Tr. at 7.

Finally, VA medical records also appear to be outstanding.  The Veteran was receiving regular outpatient treatment at the VA Medical Center in Birmingham, Alabama, as of March 2013, and there is no indication that such treatment has since been discontinued.  Accordingly, efforts to obtain all relevant VA treatment records dated after March 2013 should be made on remand.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he authorize the release of:

(a)  All records of low back and/or left knee treatment provided by his private chiropractor, "Dr. J.H.," from July 12, 1996, to December 27, 2010, and from December 29, 2010, to the present;

(b)  All records of low back and/or left knee treatment provided by "Dr. N.T.M." a private surgeon affiliated with Orthopaedic Surgeons, LLC; from January 22, 2003, to the present;

(c)  All records of low back and/or left knee treatment provided by any other private clinician.    

After securing the appropriate authorization, obtain any identified private treatment records that have not previously been associated with the claims file.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his Virtual VA and/or Veterans Benefits Management System (VBMS) eFolders. 

In light of the recent changes to 38 U.S.C.A. § 5103A(2)(B), two attempts should be made to obtain these relevant private treatment records, unless there is a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193. 

2.  Obtain all records of treatment from the VA Medical Center in Birmingham, Alabama, and the Central Alabama Veterans Health Care System West Campus, dated since March 2013.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his Virtual VA and/or VBMS. eFolders. 

3.  After the development requested in items 1 and 2 is complete, request a records review and addendum opinion from the clinician who rendered the June 2011 VA examination report and medical opinion (or another examiner if that clinician is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one should be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that any current low back disability, to expressly include chronic lumbosacral strain, had its onset in, was aggravated by, or is otherwise related to any aspect of the Veteran's active military service, to expressly include his service-connected post-operative residuals of a right knee injury with associated osteoarthritis?  

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any current left knee disability, to expressly include left knee strain, had its onset in, was aggravated by, or is otherwise related to any aspect of the Veteran's active military service, to expressly include his service-connected post-operative residuals of a right knee injury with associated osteoarthritis?  

In responding to these questions, the examiner should expressly consider and address the September 2005 statement from the Dr. J.H., indicating, in pertinent part, that the Veteran's "pelvic unleveling created from an antalgic lean from right knee pain, cause[s] secondary low back pain."  

The examiner should also expressly consider and accept as true the Veteran's assertions of favoring his service-connected right knee disability and thereby inflicting increased pressure on his right knee and low back, unless the examiner can identify clear medical evidence that contradicts those assertions.  

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


